DETAILED ACTION
This Office Action is in response to the Amendment filed on 24 September 2021.
Claims 20, 23-24, 27, 30, 33-34 and 37 are presented for examination.
Claims 20, 23-24, 30, 34, 39-41 and 44-45 are amended.
Claims 1-19, 21-22, 25-26, 28-29, 31-32 and 35-36 canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 July 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 10 October 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 16 November 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 6, filed 24 September 2021, with respect to the Objections of Claims 23, 33 and 39-41 have been fully considered and are persuasive.  The Objections of Claims 23, 33 and 39-41 has been withdrawn. 

Applicant's arguments filed 24 September 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding claims 20, 24, 30 and 34, the Applicant argues:
(1)	Applicant respectfully submits that the cited prior art references, either alone or in combination, fail to disclose or suggest all of the features set forth in claim 20, and consequently do not render claim 20 as presently constituted obvious and unpatentable under 35 U.S.C. 103.
As acknowledged in the office action, Rayavarapu at least fails to disclose “wherein each of the long source identifier and the short identifier identifies the terminal”, “determining, by the terminal in the low-overhead state, according to indication information received from a second base station, a one source identifier from the long source identifier and the short source identifier to be reported to the second base station”, and “reporting, by the terminal, the one source identifier to the second base station”.
Furthermore, paragraphs [0169], [0210] and [0222] of Rayavarapu is cited for rejection on the system message, but the system information in Rayavarapu is for broadcasting a support indicator which indicates support for all the RRC Connection suspension functionality or support for the new signalling functionality, not for determining a one source identifier from the long source identifier and the short source identifier to be reported to the second base station, thus Rayavarapu also fails to disclose “wherein the indication information is a system message”.
Zhu does not cure the deficiencies of Rayavarapu.
Zhu is cited in the office action for the above distinguished features; however, Zhu does not mention low-overhead state as recited in claim 20, let alone the behavior of mobile device in the low-overhead state [Remarks, page 7].

(2)	Furthermore, as described in paragraph [0042], Zhu discloses that a basic service set identifier (BSSID) associated with the AP 122 can be included in HO request acknowledge message. Firstly, Zhu does not disclose that the BBSID is sent to the UE: as can be seen from paragraph [0041] of Zhu, a transparent container in the HO request acknowledge message is sent to the UE, and the container may include a new C-RNTI, target eNB security algorithm identifiers for selected security algorithms, a dedicated RACH preamble, access parameters, system information blocks (SIBs), but there is no evidence shows that the BSSID is also in the container to be sent to the UE; secondly, the BSSID is associated with the AP and Zhu is silent on mentioning that the BSSID can identify the terminal. Therefore, Zhu fails to disclose “receiving, by a terminal in a connected mode in a first cell, a long source identifier and a short source identifier from a first base station to which the first cell belongs, wherein each of the long source identifier and the short identifier identifies the terminal”.
In addition, because there are no such long source identifier and short identifier that identify the terminal being sent to the UE in Zhu, Zhu also definitely fails to disclose the following determining and reporting steps. Actually, as can be seen from paragraph [0052] in Zhu, the UE 104 generally sends an RRCConnectionReconfigurationComplete message, including a C-RNTI, to confirm the handover to the eNB 118, but Zhu is totally silent on mentioning that the C-RNTI is determined based on the system message from the eNB 118. Therefore, Zhu fails to disclose “determining, by the terminal in the low-overhead state, according to indication information received from a second base station, a one source identifier from the long source identifier and the short source identifier to be reported to the second base station, wherein the indication information is a system message; and reporting, by the terminal, the one source identifier to the second base station”.
Accordingly, Applicant respectfully submits that claim 20 is patentable over the cited references.
Independent claims 24, 30 and 34 include features that are similar to those referenced, and emphasized, above with respect to amended claim 20. Therefore, for at least the reasons discussed above with respect to claim 20, claims 24, 30 and 34 are likewise patentable over the cited references [Remarks, pages 7-8].

The Examiner respectfully disagrees with this argument.



As per the first argument,
As indicated below, Rayavarapu discloses a method, wherein the indication information is a system message (see page 23, paragraph 169 and page 25, paragraph 178 and page 34, paragraph 210, pages 37-38 and paragraph 222; wherein the indication information/(support indicator) is a system/system message/broadcast).
Zhu discloses a method comprising:
wherein each of the long source identifier and the short identifier identifies the terminal (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6; wherein each of the long source identifier/BSSID and the short source identifier/(new C-RNTI) identifies the terminal/UE 104 Note: the BSSID is the MAC address of the radio interface the client device is currently connected to); 
determining, by the terminal (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5; by the terminal/UE 104), according to indication information received from a second base station (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6; according to indication information/(HO request acknowledgement message which includes a transparent container) received/sent from a second base station/eNB 116), a one source identifier from the long source identifier and the short source identifier to be reported to the second base station (see Figure 2, step 211 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6 and paragraph 52, lines 2-5; a one source identifier/C-RNTI from the long source identifier/BSSID and the short source identifier/(new C-RNTI) to be reported/send to the second base station/eNB 118 Note: “to be” is functional language and has no patentable weight).
In other words, in regard to Applicant’s argument, “Furthermore, paragraphs [0169], [0210] and [0222] of Rayavarapu is cited for rejection on the system message, but the system information in Rayavarapu is for broadcasting a support indicator which indicates support for all the RRC Connection suspension functionality or support for the new signalling functionality, not for determining a one source identifier from the long source identifier and the short source identifier to be reported to the second base station, thus Rayavarapu also fails to disclose “wherein the indication information is a system message”.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).    Zhu was used to cure the deficiencies of Rayavarapu.
Zhu discloses a method comprising:
determining, by the terminal (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5; by the terminal/UE 104), according to indication information received from a second base station (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6; according to indication information/(HO request acknowledgement message which includes a transparent container) received/sent from a second base station/eNB 116), a one source identifier from the long source identifier and the short source identifier to be reported to the second base station (see Figure 2, step 211 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6 and paragraph 52, lines 2-5; a one source identifier/C-RNTI from the long source identifier/BSSID and the short source identifier/(new C-RNTI) to be reported/send to the second base station/eNB 118 Note: “to be” is functional language and has no patentable weight).
Rayavarapu discloses a method, comprising:
wherein the indication information is a system message (see page 23, paragraph 169 and page 25, paragraph 178 and page 34, paragraph 210, pages 37-38 and paragraph 222; wherein the indication information/(support indicator) is a system/system message/broadcast).
Therefore, the combination of Rayavarapu and Zhu discloses the broadly claimed limitation “determining a one source identifier from the long source identifier and the short source identifier to be reported to the second base station” and “wherein the indication information is a system message”.

As per the second argument,
As indicated in the previous rejection and below, Rayavarapu discloses a method, comprising: 
receiving, by a terminal in a connected mode in a first cell (see Figure 20 and page 17, paragraph 144; by a terminal/(UE 101) in a connected/(RRC connection) mode in a first cell/eNB 102a), a long source identifier and a short source identifier from a first base station to which the first cell belongs (see Figure 20 and page 17, paragraph 144; a long source identifier/(last used cell identity) and a short source identifier/(C-RNTI) from a first base station/(eNB 102a) to which the first cell/(eNB 102a) belongs).
However, Zhu discloses a method comprising:
wherein each of the long source identifier and the short identifier identifies the terminal (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6; wherein each of the long source identifier/BSSID and the short source identifier/(new C-RNTI) identifies the terminal/UE 104 Note: the BSSID is the MAC address of the radio interface the client device is currently connected to).
In other words, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Rayavarapu discloses “receiving, by a terminal in a connected mode in a first cell, a long source identifier and a short source identifier from a first base station to which the first cell belongs” and Zhu is used to cure the deficiencies of Rayavarapu. Zhu discloses “wherein each of the long source identifier and the short identifier identifies the terminal”.
Applicant argues “In addition, because there are no such long source identifier and short identifier that identify the terminal being sent to the UE in Zhu, Zhu also definitely fails to disclose the following determining and reporting steps. Actually, as can be seen from paragraph [0052] in Zhu, the UE 104 generally sends an RRCConnectionReconfigurationComplete message, including a C-RNTI, to confirm the handover to the eNB 118, but Zhu is totally silent on mentioning that the C-RNTI is determined based on the system message from the eNB 118”.  In response to Applicant’s argument, as indicated in the previous rejection and below, However, Zhu discloses a method comprising:
wherein each of the long source identifier and the short identifier identifies the terminal (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6; wherein each of the long source identifier/BSSID and the short source identifier/(new C-RNTI) identifies the terminal/UE 104 Note: the BSSID is the MAC address of the radio interface the client device is currently connected to); 
determining, by the terminal (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5; by the terminal/UE 104), according to indication information received from a second base station (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6; according to indication information/(HO request acknowledgement message which includes a transparent container) received/sent from a second base station/eNB 116), a one source identifier from the long source identifier and the short source identifier to be reported to the second base station (see Figure 2, step 211 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6 and paragraph 52, lines 2-5; a one source identifier/C-RNTI from the long source identifier/BSSID and the short source identifier/(new C-RNTI) to be reported/send to the second base station/eNB 118 Note: “to be” is functional language and has no patentable weight); and
reporting (see Figure 2, step 211 and page 3, paragraph 52, lines 2-5; reportin/sending), by the terminal (see Figure 2, step 211 and page 3, paragraph 52, lines 2-5; by the terminal/UE 104), the one source identifier to the second base station (see Figure 2, step 211 and page 3, paragraph 52, lines 2-5; the one source identifier/C-RNTI to the second base station/eNB 118).
Therefore, the combination of Rayavarapu and Zhu discloses the broadly claimed limitation “determining, by the terminal in the low-overhead state, according to indication information received from a second base station, a one source identifier from the long source identifier and the short source identifier to be reported to the second base station, wherein the indication information is a system message; and reporting, by the terminal, the one source identifier to the second base station”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 24, 30, 34 and 39-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayavarapu et al (EP 2 645 804 A1), hereinafter Rayavarapu, in view of Zhu et al (US 2016/0174111 A1), hereinafter Zhu.

Regarding Claim 20, Rayavarapu discloses a method, comprising: 
receiving, by a terminal in a connected mode in a first cell (see Figure 20 and page 17, paragraph 144; by a terminal/(UE 101) in a connected/(RRC connection) mode in a first cell/eNB 102a), a long source identifier and a short source identifier from a first base station to which the first cell belongs (see Figure 20 and page 17, paragraph 144; a long source identifier/(last used cell identity) and a short source identifier/(C-RNTI) from a first base station/(eNB 102a) to which the first cell/(eNB 102a) belongs); 
entering (see Figure 8, step C and pages 18-19, paragraph 149; entering/enter), by the terminal (see Figure 8, step C and pages 16-17, paragraph 140 and pages 18-19, paragraph 149; by the terminal/UE 101), a low-overhead state after receiving the long source identifier and the short source identifier from the first base station(see Figure 8, step C and page 8, paragraph 65 and pages 18-19, paragraph 149; a low-overhead state/(suspend state) after receiving the long source identifier/(last used cell identity) and the short source identifier/(C-RNTI) from the first base station/sending of a message or a command from eNB 102a to the UE 101), wherein the low-overhead state is a state in which the terminal stores a connection context of the terminal in the connected mode (see Figure 8, step C and pages 16-17, paragraph 140 and pages 18-19, paragraph 149; wherein the low-overhead state/(suspended RRC connection) is a state/(suspended RRC connection) in which the terminal/(UE 101) stores/stored a connection/(RRC connection) context/configuration of the terminal/(UE 101) in the connected/connected mode/mode), and camps on a cell according to a cell reselection criterion during movement (see page 13, paragraph 118 and page 17, paragraph 142 and page 19, paragraph 152 and pages 37-38, paragraph 222; and camps/camped 15on a cell/cell according to a cell/cell reselection/reselection criterion/procedures during movement/process handling mobility (i.e. procedures as the UE moves) during RRC Connection Suspension); 
entering (see Figure 8, step C and pages 18-19, paragraph 149; entering/enter), by the terminal (see Figure 8, step C and pages 16-17, paragraph 140 and pages 18-19, paragraph 149; by the terminal/UE 101), a low-overhead state after receiving the long source identifier and the short source identifier from the first base station(see Figure 8, step C and page 8, paragraph 65 and pages 18-19, paragraph 149; a low-overhead state/(suspend state) after receiving the long source identifier/(last used cell identity) and the short source identifier/(C-RNTI) from the first base station/sending of a message or a command from eNB 102a to the UE 101), wherein the low-overhead state is a state in which the terminal stores a connection context of the terminal in the connected mode (see Figure 8, step C and pages 16-17, paragraph 140 and pages 18-19, paragraph 149; wherein the low-overhead state/(suspended RRC connection) is a state/(suspended RRC connection) in which the terminal/(UE 101) stores/stored a connection/(RRC connection) context/configuration of the terminal/(UE 101) in the connected/connected mode/mode), and camps on a cell according to a cell reselection criterion during movement (see page 13, paragraph 118 and page 17, paragraph 142 and page 19, paragraph 152 and pages 37-38, paragraph 222; and camps/camped 15on a cell/cell according to a cell/cell reselection/reselection criterion/procedures during movement/process handling mobility (i.e. procedures as the UE moves) during RRC Connection Suspension);
determining, by the terminal in the low-overhead state (see Figure 8, step C and page 8, paragraph 65 and pages 18-19, paragraph 149 and pages 16-17, paragraph 140 and pages 18-19, paragraph 149; by the terminal/UE 101 in the low-overhead state/suspended RRC connection), wherein the indication information is a system message (see page 23, paragraph 169 and page 25, paragraph 178 and page 34, paragraph 210, pages 37-38 and paragraph 222; wherein the indication information/(support indicator) is a system/system message/broadcast).
Although Rayavarapu discloses a method as set forth above,
Rayavarapu does not explicitly disclose “wherein each of the long source identifier and the short identifier identifies the terminal” or “determining, by the terminal, according to indication information received from a second base station, a one source identifier from the long source identifier and the short source identifier to be reported to the second base station” or “reporting, by the terminal, the one source identifier to the second base station”.
However, Zhu discloses a method comprising:
wherein each of the long source identifier and the short identifier identifies the terminal (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6; wherein each of the long source identifier/BSSID and the short source identifier/(new C-RNTI) identifies the terminal/UE 104 Note: the BSSID is the MAC address of the radio interface the client device is currently connected to); 
determining, by the terminal (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5; by the terminal/UE 104), according to indication information received from a second base station (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6; according to indication information/(HO request acknowledgement message which includes a transparent container) received/sent from a second base station/eNB 116), a one source identifier from the long source identifier and the short source identifier to be reported to the second base station (see Figure 2, step 211 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6 and paragraph 52, lines 2-5; a one source identifier/C-RNTI from the long source identifier/BSSID and the short source identifier/(new C-RNTI) to be reported/send to the second base station/eNB 118 Note: “to be” is functional language and has no patentable weight); and
reporting (see Figure 2, step 211 and page 3, paragraph 52, lines 2-5; reportin/sending), by the terminal (see Figure 2, step 211 and page 3, paragraph 52, lines 2-5; by the terminal/UE 104), the one source identifier to the second base station (see Figure 2, step 211 and page 3, paragraph 52, lines 2-5; the one source identifier/C-RNTI to the second base station/eNB 118).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein each of the long source identifier and the short identifier identifies the terminal” or “determining, by the terminal, according to indication information received from a first base station, a one source identifier from the long source identifier and the short source identifier to be reported to the second base station” or “reporting, by the terminal, the one source identifier to the second base station” as taught by Zhu in the system of Rayavarapu to sufficiently account for the anchored WLAN connection (see page 1, paragraph 2, lines 11-12 of Zhu).
Regarding Claim 24, Rayavarapu discloses a method, comprising: 
sending, by a second base station, indication information to a terminal in a low-overhead state (see Figure 8, step C and page 8, paragraph 65 and pages 18-19, paragraph 149; sending, by the second base station, indication information/(sending of a message or a command) to a terminal/(UE 101) in a low-overhead state/suspend state), and the indication information is a system message (see page 23, paragraph 169 and page 25, paragraph 178 and page 34, paragraph 210, pages 37-38 and paragraph 222; and wherein the indication information/(support indicator) is a system/system message/broadcast); Page 2 of 8Application No. 16/025,659 Docket No. 85016365US08 
receiving, by a second base station in a second cell (see Figure 20 and page 26, paragraph 184 and pages 37-38, paragraph 222; by a second base station/(eNB 102b) in a second cell/eNB 102b), a source identifier that comprises one of the long source identifier and the short source identifier from the terminal (see page 9, paragraphs 71-72 and page 14, paragraph 124, lines 7-10 and page 17, paragraph 144; a source identifier/(either last used cell identity or C-RNTI as disclosed in paragraph 144) that comprises one of the long source identifier/(last used cell identity) and the short source identifier/(C-RNTI) from the terminal/UE 101), wherein the second cell is a cell on which the terminal currently camps (see pages 37-38, paragraph 222; wherein the second cell/(new eNB or eNB 102b) is a cell/(cell on which the RRC connection was originally suspended) on which the terminal/(UE 101) currently/current camps/camped), and the low-overhead state is a state in which a connection context of the terminal in a connected mode is stored in the terminal (see Figure 8, step C and pages 16-17, paragraph 140 and pages 18-19, paragraph 149; and the low-overhead state/(suspended RRC connection) is a state in which a connection/(RRC connection) context/configuration of the terminal/(UE 101) in a connected/(RRC connection) mode is stored/stored in the terminal/UE 101), and a cell reselection criterion is used by the terminal during movement (see page 13, paragraph 118 and page 17, paragraph 142 and page 19, paragraph 152 and pages 37-38, paragraph 222; and a cell/cell reselection/reselection criterion is used by the terminal/(UE 101) during movement/process handling mobility (i.e. procedures as the UE moves) during RRC Connection Suspension); and 
sending (see Figure 8, step C and page 8, paragraph 65 and pages 18-19, paragraph 149; sending/sending), by the second base station (see Figure 28 and page 37, paragraph 221, step 2; by the second base station/(eNB 102b), a first message to a first base station to which a first cell belongs (see Figure 28 and page 37, paragraph 221, step 2; a first message/(UE context and other information) to a first base station/(eNB 102a) to which a first cell belongs/eNB 102a), wherein the first message carries the received source identifier (see Figure 32 and page 37, paragraph 221, step 1 and pages 37-38, paragraphs 222, steps 4,a; wherein the first messages/(UE context) carries the received source identifier/either last used cell identity or C-RNTI as disclosed in paragraph 144), and carries a cell identifier of the second cell (see Figure 28 and page 14, paragraph 124-125 and page 37, paragraph 221, step 1 and pages 37-38, paragraphs 222, steps 4,a; and carries a cell identifier/(temporary cell identifiers) of the second cell/eNB 102b), and the first cell is a cell in which the terminal enters the low- overhead state (see Figure 8, step C and page 8, paragraph 65 and pages 16-17, paragraph 140 and pages 18-19, paragraph 149; and the first cell/(eNB 102a) is a cell/(eNB 102a) in which the terminal/(UE 101) enters/enter the low-overhead state/suspend state).
Although Rayavarapu discloses a method as set forth above,
Rayavarapu does not explicitly disclose “wherein the indication information indicates which one of a long source identifier and a short source identifier is to be reported to the second base station” or “wherein each of the long source identifier and the short source identifier identifies the terminal”.
However, Zhu discloses a method comprising:
wherein the indication information indicates which one of a long source identifier and a short source identifier is to be reported to the second base station (see Figure 2, step 211 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6 and paragraph 52, lines 2-5; wherein the indication information/(HO request acknowledgement message which includes a transparent container) indicates which one of a long source identifier/BSSID and a short source identifier/(new C-RNTI) is to be reported/send to the second base station/NB 116 Note: “to be” is functional language and has no patentable weight);
wherein each of the long source identifier and the short identifier identifies the terminal (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6; wherein each of the long source identifier/BSSID and the short source identifier/(new C-RNTI) identifies the terminal/UE 104 Note: the BSSID is the MAC address of the radio interface the client device is currently connected to).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the indication information indicates which one of a long source identifier and a short source identifier is to be reported to the second base station” or “wherein each of the long source identifier and the short source identifier identifies the terminal” as taught by Zhu in the system of Rayavarapu to sufficiently account for the anchored WLAN connection (see page 1, paragraph 2, lines 11-12 of Zhu).
Regarding Claim 30, Rayavarapu discloses a terminal (see Figure 2 and page 11, paragraph 105; a terminal/(UE 200)  comprising: 
a storage medium including executable instructions (see Figure 2 and page 11, paragraphs 107-108; a storage medium/(mass storage 212) including executable/executes instructions/instructions); and 
a processor (see Figure 2 and page 11, paragraphs 106 and 108; a processor/processor 202); 
wherein the executable instructions (see Figure 2 and page 11, paragraphs 107-108; wherein the executable/executes instructions/instructions), when executed by the processor (see Figure 2 and page 11, paragraphs 106 and 108; when executed/executes by the processor/processor 202), cause the terminal to: 
receive, when in a connected mode in a first cell (see Figure 20 and page 17, paragraph 144; when in a connected/(RRC connection) mode in a first cell/eNB 102a), a long source identifier and a short source identifier from a first base station to which the first cell belongs (see Figure 20 and page 17, paragraph 144; a long source identifier/(last used cell identity) and a short source identifier/(C-RNTI) from a first base station/(eNB 102a) to which the first cell/(eNB 102a) belongs); 
enter a low-overhead state after receiving the long source identifier and the short source identifier from the first base station (see Figure 8, step C and page 8, paragraph 65 and pages 18-19, paragraph 149; enter/enter a low-overhead state/(suspend state) after receiving the long source identifier/(last used cell identity) and the short source identifier/(C-RNTI) from the first base station/sending of a message or a command from eNB 102a to the UE 101), wherein the low-overhead state is a state in which the terminal stores a connection context of the terminal in the connected mode (see Figure 8, step C and pages 16-17, paragraph 140 and pages 18-19, paragraph 149; wherein the low-overhead state/(suspended RRC connection) is a state/(suspended RRC connection) in which the terminal/(UE 101) stores/stored a connection/(RRC connection) context/configuration of the terminal/(UE 101) in the connected/connected mode/mode), and camps on a cell according to a cell reselection criterion during movement (see page 13, paragraph 118 and page 17, paragraph 142 and page 19, paragraph 152 and pages 37-38, paragraph 222; and camps/camped 15on a cell/cell according to a cell/cell reselection/reselection criterion/procedures during movement/process handling mobility (i.e. procedures as the UE moves) during RRC Connection Suspension);
determine, when the terminal in the low-overhead state (see Figure 8, step C and page 8, paragraph 65 and pages 18-19, paragraph 149 and pages 16-17, paragraph 140 and pages 18-19, paragraph 149; when the terminal/UE 101 in the low-overhead state/suspended RRC connection), wherein the indication information is a system message (see page 23, paragraph 169 and page 25, paragraph 178 and page 34, paragraph 210, pages 37-38 and paragraph 222; wherein the indication information/(support indicator) is a system/system message/broadcast).
Although Rayavarapu discloses a terminal as set forth above,
Rayavarapu does not explicitly disclose “wherein each of the long source identifier and the short identifier identifies the terminal” or “determine, by the terminal, according to indication information received from a second base station, a one source identifier from the long source identifier and the short source identifier to be reported to a second base station” or “report the one source identifier to the second base station”.
However, Zhu discloses a terminal comprising:
wherein each of the long source identifier and the short identifier identifies the terminal (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6; wherein each of the long source identifier/BSSID and the short source identifier/(new C-RNTI) identifies the terminal/UE 104 Note: the BSSID is the MAC address of the radio interface the client device is currently connected to);
determine, by the terminal (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5; when the terminal/UE 104), according to indication information received from a second base station (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6; according to indication information/(HO request acknowledgement message which includes a transparent container) received/sent from a second base station/eNB 116), a one source identifier from the long source identifier and the short source identifier to be reported to a second base station (see Figure 2, step 211 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6 and paragraph 52, lines 2-5; a one source identifier/C-RNTI from the long source identifier/BSSID and the short source identifier/(new C-RNTI) to be reported/send to the second base station/eNB 118 Note: “to be” is functional language and has no patentable weight); and 
report the one source identifier to the second base station (see Figure 2, step 211 and page 3, paragraph 52, lines 2-5; report/sending the one source identifier/C-RNTI to the second base station/eNB 118).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein each of the long source identifier and the short identifier identifies the terminal” or “determine, by the terminal, according to indication information received from a second base station, a one source identifier from the long source identifier and the short source identifier to be reported to a second base station” or “report the one source identifier to the second base station” as taught by Zhu in the system of Rayavarapu to sufficiently account for the anchored WLAN connection (see page 1, paragraph 2, lines 11-12 of Zhu).
Regarding Claim 34, Rayavarapu discloses a second base station comprising: 
a storage medium including executable instructions (see Figure 1 and page 17, paragraph 143; a storage medium/(computer readable medium) including executable/executing instructions/instructions); and 
a processor (see Figure 1 and page 17, paragraph 143, lines 2-3; a processor/processors with the eNB 102a,b); 
wherein the executable instructions (see Figure 1 and page 17, paragraph 143; wherein the executable/executing instructions/instructions), when executed by the processor (see Figure 1 and page 17, paragraph 143; when executed/executed by the processor/processors with the eNB 102a,b), cause the second base station to: 
send indication information to a terminal in a low-overhead state (see Figure 8, step C and page 8, paragraph 65 and pages 18-19, paragraph 149; send indication information/(sending of a message or a command) to a terminal/(UE 101) in a low-overhead state/suspend state), and the indication information is a system message (see page 23, paragraph 169 and page 25, paragraph 178 and page 34, paragraph 210, pages 37-38 and paragraph 222; wherein the indication information/(support indicator) is a system/system message/broadcast); 
receive a source identifier that comprises one of the long source identifier and the short source identifier from the terminal (see Figure 20 and page 26, paragraph 184 and pages 37-38, paragraph 222; receive a source identifier/(either last used cell identity or C-RNTI as disclosed in paragraph 144) that comprises one of the long source identifier/(last used cell identity) and the short source identifier/(C-RNTI) from the terminal/UE 101), and the low-overhead state is a state in which a connection context of the terminal is stored in the terminal in a connected mode (see Figure 8, step C and pages 16-17, paragraph 140 and pages 18-19, paragraph 149; and the low-overhead state/(suspended RRC connection) is a state in which a connection/(RRC connection) context/configuration of the terminal/(UE 101) is stored/stored in a connected/(RRC connection) mode), and a cell reselection criterion is used by the terminal during movement (see page 13, paragraph 118 and page 17, paragraph 142 and page 19, paragraph 152 and pages 37-38, paragraph 222; and a cell/cell reselection/reselection criterion/procedures is used by the terminal/(UE 101) during movement/process handling mobility (i.e. procedures as the UE moves) during RRC Connection Suspension); and
send a first message to a first base station to which a first cell belongs (see Figure 28 and page 37, paragraph 221, step 2; send a first message/(UE context and other information) to a first base station/(eNB 102a) to which a first cell belongs/eNB 102a), wherein the first message carries the received source identifier (see Figure 32 and page 37, paragraph 221, step 1 and pages 37-38, paragraphs 222, steps 4,a; wherein the first messages/(UE context) carries the received source identifier/either last used cell identity or C-RNTI as disclosed in paragraph 144), and carries a cell identifier of a second cell (see Figure 28 and page 14, paragraph 124-125 and page 37, paragraph 221, step 1 and pages 37-38, paragraphs 222, steps 4,a; and carries a cell identifier/(temporary cell identifiers) of a second cell/eNB 102b), the first cell is a cell in which the terminal enters the low-overhead state (see Figure 8, step C and page 8, paragraph 65 and pages 16-17, paragraph 140 and pages 18-19, paragraph 149; the first cell/(eNB 102a) is a cell/(eNB 102a) in which the terminal/(UE 101) enters/enter the low-overhead state/suspend state), the second cell belonging to the second base station is a cell on which the terminal currently camps (see pages 37-38, paragraph 222; the second cell/(new eNB or eNB 102b) belonging to the second base station/(new eNB or eNB 102b) is a cell/(cell on which the RRC connection was originally suspended) on which the terminal/(UE 101) currently/current camps/camped).
Although Rayavarapu discloses a second base station as set forth above,
Rayavarapu does not explicitly disclose “wherein each of the long source identifier and the short source identifier identifies the terminal” or “wherein the indication information indicates which one of a long source identifier and a short source identifier is to be reported to the second base station”.
However, Zhu discloses a second base station comprising:
wherein each of the long source identifier and the short identifier identifies the terminal (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6; wherein each of the long source identifier/BSSID and the short source identifier/(new C-RNTI) identifies the terminal/UE 104 Note: the BSSID is the MAC address of the radio interface the client device is currently connected to);
wherein the indication information indicates which one of a long source identifier and a short source identifier is to be reported to the second base station (see Figure 2, step 211 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6 and paragraph 52, lines 2-5; wherein the indication information/(HO request acknowledgement message which includes a transparent container) indicates which one of a long source identifier/BSSID and a short source identifier/(new C-RNTI) is to be reported/send to the second base station/NB 118 Note: “to be” is functional language and has no patentable weight).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein each of the long source identifier and the short source identifier identifies the terminal” or “wherein the indication information indicates which one of a long source identifier and a short source identifier is to be reported to the second base station” as taught by Zhu in the system of Rayavarapu to sufficiently account for the anchored WLAN connection (see page 1, paragraph 2, lines 11-12 of Zhu).
Regarding Claim 38, Although Rayavarapu discloses the method as set forth above,
Rayavarapu does not explicitly disclose “wherein the short source identifier is independent of the long source identifier”.
However, Zhu discloses the method comprising:
wherein the short source identifier is independent of the long source identifier (see page 3, paragraph 41, lines 3-5 and paragraph 42, lines 5-6; wherein the short source identifier/(new C-RNTI) is independent/(new C-RNTI and BSSID are independent of each other) of the long source identifier/BSSID).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the short source identifier is independent of the long source identifier” as taught by Zhu in the system of Rayavarapu to sufficiently account for the anchored WLAN connection (see page 1, paragraph 2, lines 11-12 of Zhu).
Regarding Claim 39, Although Rayavarapu discloses the method as set forth above,
Rayavarapu does not explicitly disclose “wherein the short source identifier independent of the long source identifier”.
However, Zhu discloses the method comprising:
wherein the short source identifier independent of the long source identifier (see page 3, paragraph 41, lines 3-5 and paragraph 42, lines 5-6; wherein the short source identifier/(new C-RNTI) independent/(new C-RNTI and BSSID are independent of each other) of the long source identifier/BSSID).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the short source identifier independent of the long source identifier” as taught by Zhu in the system of Rayavarapu to sufficiently account for the anchored WLAN connection (see page 1, paragraph 2, lines 11-12 of Zhu).
Regarding Claim 40, Although Rayavarapu discloses the apparatus as set forth above,
Rayavarapu does not explicitly disclose “wherein the short source identifier independent of the long source identifier”.
However, Zhu discloses the apparatus,
wherein the short source identifier independent of the long source identifier (see page 3, paragraph 41, lines 3-5 and paragraph 42, lines 5-6; wherein the short source identifier/(new C-RNTI) independent/(new C-RNTI and BSSID are independent of each other) of the long source identifier/BSSID).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the short source identifier independent of the long source identifier” as taught by Zhu in the system of Rayavarapu to sufficiently account for the anchored WLAN connection (see page 1, paragraph 2, lines 11-12 of Zhu).
Regarding Claim 41, Although Rayavarapu discloses the apparatus as set forth above,
Rayavarapu does not explicitly disclose “wherein the short source identifier independent of the long source identifier”.
However, Zhu discloses the apparatus,
wherein the short source identifier independent of the long source identifier (see page 3, paragraph 41, lines 3-5 and paragraph 42, lines 5-6; wherein the short source identifier/(new C-RNTI) is independent/(new C-RNTI and BSSID are independent of each other) of the long source identifier/BSSID).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the short source identifier independent of the long source identifier” as taught by Zhu in the system of Rayavarapu to sufficiently account for the anchored WLAN connection (see page 1, paragraph 2, lines 11-12 of Zhu).
Regarding Claim 42, Although Rayavarapu discloses the method as set forth above,
Rayavarapu does not explicitly disclose “wherein both the long source identifier and the short source identifier comprises a first base station identifier and the first UE identifier that identifies the terminal in the first base station”.
However, Zhu discloses the method,
wherein both the long source identifier and the short source identifier comprises a first base station identifier and the first UE identifier that identifies the terminal in the first base station (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6; wherein both the long source identifier/BSSID and the short source identifier/(new C-RNTI) comprises a first base station identifier/(BSSID associated with the AP 122) and the first UE identifier/(new C-RNTI) that identifies the terminal/(UE 104) in the first base station/AP 122). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein both the long source identifier and the short source identifier comprises a first base station identifier and the first UE identifier that identifies the terminal in the first base station” as taught by Zhu in the system of Rayavarapu to sufficiently account for the anchored WLAN connection (see page 1, paragraph 2, lines 11-12 of Zhu).
Regarding Claim 43, Although Rayavarapu discloses the method as set forth above,
Rayavarapu does not explicitly disclose “wherein both the long source identifier and the short source identifier comprises a first base station identifier and the first UE identifier that identifies the terminal in the first base station”.
However, Zhu discloses the method,
wherein both the long source identifier and the short source identifier comprises a first base station identifier and the first UE identifier that identifies the terminal in the first base station (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6; wherein both the long source identifier/BSSID and the short source identifier/(new C-RNTI) comprises a first base station identifier/(BSSID associated with the AP 122) and the first UE identifier/(new C-RNTI) that identifies the terminal/(UE 104) in the first base station/AP 122). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein both the long source identifier and the short source identifier comprises a first base station identifier and the first UE identifier that identifies the terminal in the first base station” as taught by Zhu in the system of Rayavarapu to sufficiently account for the anchored WLAN connection (see page 1, paragraph 2, lines 11-12 of Zhu).
Regarding Claim 44, Although the combination of Rayavarapu, Gosselin and Pawar discloses the apparatus as set forth above,
Rayavarapu does not explicitly disclose “wherein both the long source identifier and the short source identifier comprises a first base station identifier and the first UE identifier that identifies the terminal in the first base station”.
However, Zhu discloses the apparatus, wherein both the long source identifier and the short source identifier comprises a first base station identifier and the first UE identifier that identifies the terminal in the first base station (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6; wherein both the long source identifier/BSSID and the short source identifier/(new C-RNTI) comprises a first base station identifier/(BSSID associated with the AP 122) and the first UE identifier/(new C-RNTI) that identifies the terminal/(UE 104) in the first base station/AP 122). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein both the long source identifier and the short source identifier comprises a first base station identifier and the first UE identifier that identifies the terminal in the first base station” as taught by Zhu in the system of Rayavarapu to sufficiently account for the anchored WLAN connection (see page 1, paragraph 2, lines 11-12 of Zhu).
Regarding Claim 45, Rayavarapu discloses the apparatus as set forth above,
Rayavarapu does not explicitly disclose “wherein both the long source identifier and the short source identifier comprises a first base station identifier and the first UE identifier that identifies the terminal in the first base station”.
However, Zhu discloses the apparatus, wherein both the long source identifier and the short source identifier comprises a first base station identifier and the first UE identifier that identifies the terminal in the first base station (see Figure 2, step 207 and page 3, paragraph 41, lines 3-5 and paragraph 42, lines 2 and 4-6; wherein both the long source identifier/BSSID and the short source identifier/(new C-RNTI) comprises a first base station identifier/(BSSID associated with the AP 122) and the first UE identifier/(new C-RNTI) that identifies the terminal/(UE 104) in the first base station/AP 122). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein both the long source identifier and the short source identifier comprises a first base station identifier and the first UE identifier that identifies the terminal in the first base station” as taught by Zhu in the system of Rayavarapu to sufficiently account for the anchored WLAN connection (see page 1, paragraph 2, lines 11-12 of Zhu).

Claims 23, 27, 33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayavarapu in view of Zhu, and further in view of Gosselin et al (US 2014/0274000 A1), hereinafter Gosselin.

Regarding Claim 23, Although the combination of Rayavarapu and Zhu discloses the method as set forth above,
The combination of Rayavarapu and Zhu does not explicitly disclose “wherein the short source identifier is partial information of the long source identifier”.
However, Gosselin discloses the method, wherein the short source identifier is partial information of the long source identifier (see Figures 3-4 and page 3, paragraph 31, lines 9-12; wherein the short source identifier is partial information of the long source identifier/the area code is partial information of the MDN)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the short source identifier is partial information of the long source identifier” as taught by Gosselin in the combined system of Rayavarapu and Zhu for delivering richer types of caller data to mobile devices (see page 1, paragraph 1, lines 20-21 of Gosselin).
Regarding Claim 27, Although the combination of Rayavarapu and Zhu discloses the method as set forth above,
The combination of Rayavarapu and Zhu does not explicitly disclose “wherein the short source identifier is partial information of the long source identifier”.
However, Gosselin discloses the method, wherein the short source identifier is partial information of the long source identifier (see Figures 3-4 and page 3, paragraph 31, lines 9-12; wherein the short source identifier is partial information of the long source identifier/the area code is partial information of the MDN)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the short source identifier is partial information of the long source identifier” as taught by Gosselin in the combined system of Rayavarapu and Zhu for delivering richer types of caller data to mobile devices (see page 1, paragraph 1, lines 20-21 of Gosselin).
Regarding Claim 33, Although the combination of Rayavarapu and Zhu discloses the terminal as set forth above,
The combination of Rayavarapu and Zhu does not explicitly disclose “wherein the short source identifier is partial information of the long source identifier”.
However, Gosselin discloses the terminal, wherein the short source identifier is partial information of the long source identifier (see Figures 3-4 and page 3, paragraph 31, lines 9-12; wherein the short source identifier is partial information of the long source identifier/the area code is partial information of the MDN)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the short source identifier is partial information of the long source identifier” as taught by Gosselin in the combined system of Rayavarapu and Zhu for delivering richer types of caller data to mobile devices (see page 1, paragraph 1, lines 20-21 of Gosselin).
Regarding Claim 37, Although the combination of Rayavarapu and Zhu discloses the second base station as set forth above,
The combination of Rayavarapu and Zhu does not explicitly disclose “wherein the short source identifier is partial information of the long source identifier”.
However, Gosselin discloses the second base station, wherein the short source identifier is partial information of the long source identifier (see Figures 3-4 and page 3, paragraph 31, lines 9-12; wherein the short source identifier is partial information of the long source identifier/the area code is partial information of the MDN)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the short source identifier is partial information of the long source identifier” as taught by Gosselin in the combined system of Rayavarapu and Zhu for delivering richer types of caller data to mobile devices (see page 1, paragraph 1, lines 20-21 of Gosselin).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balasubramanian et al (2016/0142951 A1) discloses Data Compression Techniques for Handover And Radio Link Failure Recovery.  Specifically, see Figure 21 and paragraphs 200, 269.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469